Exhibit 99.1 SEVENTH LEASE AMENDMENT THIS AGREEMENT made as of the 2ndday of May, 2014, between International Business Machines Corporation, a New York corporation, having its principal office at 1 New Orchard Road, Armonk, New York 10504 (the "Landlord") and eMagin Corporation a Delaware corporation, having an office at 2070 Route 52, Hopewell Junction, NY 12533 (the "Tenant"). WITNESSETH (Capitalized terms used and not defined herein shall have the meanings ascribed to them in the Lease). WHEREAS, the Landlord and the Tenant entered into a written Agreement of Lease dated May 28,1999, as amended by First Amendment dated July 9, 1999, Second Amendment dated January 29, 2001, Third Amendment dated May 8, 2002, Fourth Amendment dated November 29, 2004, Fifth Amendment dated September 1, 2006 and Sixth Amendment dated May 27th, 2009 (collectively, the "Lease"). WHEREAS, the Tenant desires to further extend the Term of the Lease and make other modifications to the Lease related thereto. NOW, THEREFORE, in consideration of the foregoing and for other good and valuable consideration and of the mutual agreements hereinafter set forth, it is hereby mutually agreed to amend the Lease as follows. 1. The Term of the Lease is hereby extended for a period of five (5) years (7th Amendment Extended Term"), commencing on June 1, 2014 and expiring on May 31, 2019("Expiration Date"), (unless sooner terminated as hereinafter provided) upon the same covenants, agreements, provisions and conditions that are then contained in the Lease, except with respect to Base Rent and as may be specifically provided herein. Tenant shall pay Base Rent for the Premises during the 7th Amendment Extended Term in accordance with Schedule B dated 6/1/2014 attached hereto and made a part hereof ("Schedule B") which shall serve to replace all prior Schedule Bs. Provided that there is not an Event of Default by Tenant anytime during the 7th Amendment Extended Term, Tenant shall be granted a rent credit which shall apply to Base Rent due for the Premises (excluding however, any Base Rent applicable- to the Added Office Space, as defined below, if any) for the following two (2) consecutive months, i.e., June and July, 2014 (collectively, "Two Month Rent Credit")as shown on Schedule B, The Two Month Rent Credit shall in no event include Base Rent payable for the Additional Office Space. If, however, an Event of Default shall occur at any time during the 7th Amendment Extended Term, Tenant shall forfeit its rights to the Two Month Credit and shall be required to reimburse Landlord the total amount of the Two Month Rent Credit to the extent Tenant has already actually received the Two Month Rent Credit. Notwithstanding the foregoing, the parties acknowledge that Landlord has granted Tenant a separate Added Office Space Rent Credit (as defined below) which shall apply only to the Added Office Space. 1 a. Tenant shall have the one time option ("Office Option") to lease the additional office space comprised of 3,529 square feet, located in Building B330C as shown on Exhibit A-1 and A-2 attached hereto ("Added Office Space"), under all of the terms and then contained in the Lease except for Base Rent) and any of Landlord's then current Building B330C Rules and Regulations. The Office Option shall be exercised by Tenant, if at all, by written notice to Landlord ("Additional Space Notice") delivered prior to 11: 59PM on November 30, 2014 (the "Office Option Expiration Date"), TIME BEING OF THE ESSENCE WITH NO EXTENSION OF THE EXERCISE DATE FOR ANY REASON. b. If Tenant shall have timely exercised the Office Space Option, Landlord shall deliver the Added Office Space to Tenant vacant and free of all occupants no later than the date which is ninety (90) days after the date Landlord shall have received Tenant's Additional Space Notice. Tenant shall accept possession of the Added Office Space in its then "AS IS condition "WITH ALL FAULTS" and Landlord shall not be required to perform any work or furnish any materials in connection with the Added Office Space prior to or during the Term. Upon delivery to Tenant, the Added Office Space shall be added to, and become a part of, the Premises upon the same covenants, agreements, provisions and conditions (other than Base Rent) that are then contained in this Lease, and the parties shall execute an amendment confirming such delivery date (the "Added Space Commencement Date"), containing revised Schedules A and B noting the Added Office Space and the Base Rent, and any other relevant details. Tenant shall pay Base Rent for the Added Office Space beginning on the Added Office Space Commencement Date as shown in Schedule E.Landlord shall provide Tenant with a Base Rent credit for the Added Office Space in the amount of Fifteen Thousand Dollars ($15,000) (the "Added Office Space Rent Credit") which Tenant may apply against Base Rent due for the period beginning on the Added Space Commencement Date until such credit is expended. c. If Tenant does not timely exercise the Office Space option, any right of Tenant to lease the Added Office Space shall be void, and of no force and effect. 3.
